66 F.3d 306
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.Gerald Hoyt HUMPHREY, Defendant, Appellant.
No. 93-1698.
United States Court of Appeals, First Circuit.
Sept. 18, 1995.

Tina Schneider on brief for appellant.
Jay P. McCloskey, United States Attorney, and F. Mark Terison, Assistant U.S. Attorney, on brief for appellee.
Before SELYA, STAHL and LYNCH, Circuit Judges.
PER CURIAM.


1
Gerald Hoyt Humphrey appeals his sentencing as an armed career criminal under 18 U.S.C. Sec. 924(e), claiming that he did not have the requisite three convictions for crimes committed on "occasions different from one another."   The district court found that Humphrey's crimes of armed robbery, on the one hand, and attempted murder and kidnapping, on the other, had been committed on different occasions, so that his convictions for those crimes qualified as two of the required three convictions.  (Humphrey also had a previous conviction for manslaughter.)   As the district court found, those crimes are different in nature and were committed on different days and at different locations.  We add as well that they were committed against different victims.  Under the circumstances, it is clear that the district court did not err in sentencing Humphrey as an armed career criminal.  Compare, e.g., United States v. Ressler, 54 F.3d 257, 259-60 (5th Cir.1995);  United States v. Hudspeth, 42 F.3d 1015, 1020-22 (7th Cir.1994) (en banc), cert. denied, 115 S.Ct. 2252 (1995);  United States v. Rideout, 3 F.3d 32, 34 (2d Cir.), cert. denied, 114 S.Ct. 569 (1993) (all determining that crimes committed the same night were committed on different occasions because they were committed at different times, against different victims, at different locations);  cf.  United States v. Gillies, 851 F.2d 492, 497 (1st Cir.)  (convictions for robberies of two different stores on consecutive days qualified as two of the three requisite convictions under an earlier version of 18 U.S.C. Sec. 924(e)), cert. denied, 488 U.S. 857 (1988).


2
Affirmed.